UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8094


JAMES FRANKLIN PIPES,

                  Petitioner - Appellant,

             v.

THOMAS MCBRIDE, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:05-cv-00058-REM-JSK)


Submitted:    December 16, 2008             Decided:   December 29, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Franklin Pipes, Appellant Pro Se.           Dawn Ellen Warfield,
Deputy   Attorney  General,  Charleston,         West   Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James    Franklin      Pipes         appeals        the    district         court’s

order   adopting       in    part,   vacating          in    part,       and    remanding        for

further consideration the magistrate judge’s recommendation to

dismiss    Pipes’      petition      for   a        writ    of     habeas      corpus      brought

under     28    U.S.C.      § 2254    (2000).               This     court      may     exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000),

and   certain      interlocutory          and       collateral        orders,         28    U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).                            The order Pipes seeks to

appeal is neither a final order nor an appealable interlocutory

or collateral order.              Accordingly, we dismiss the appeal for

lack of jurisdiction.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before       the   court    and        argument       would      not        aid   the

decisional process.

                                                                                       DISMISSED




                                                2